 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DANIEL L. HOBBS and LISA A.                     No. 2:18-cv-2946 KJM AC (PS)
         MILLER-HOBBS,
12
                          Plaintiffs,
13                                                       ORDER
               v.
14
         WELLS FARGO BANK, N.A., et al.,
15
                          Defendants.
16

17
              Plaintiff, who has been granted in forma pauperis status, is proceeding in this action pro
18
     se. The action was accordingly referred to the undersigned by Local Rule 302(c)(21). On
19
     November 14, 2018, defendant Wells Fargo Bank, N.A. filed a motion to dismiss.1 ECF No. 6.
20
     The hearing was set for December 19, 2018. ECF No. 8. Plaintiffs filed an untimely response on
21
     December 7, 2018. ECF No. 10.
22
              Local Rule 230(c) provides that opposition to the granting of a motion must be filed
23
     fourteen days preceding the noticed hearing date. The Local Rule further provides that “[n]o
24
     party will be entitled to be heard in opposition to a motion at oral arguments if written opposition
25
     1
26     Defendant BSI Financial Services improperly noticed a motion for hearing before the District
     Judge on January 11, 2019. ECF No. 4. That motion has been vacated. ECF No. 7. If BSI
27   Financial wishes to restore that motion to calendar, it is strongly encouraged to re-notice it for
     hearing before the Magistrate Judge on January 16, 2019. The interests of judicial economy will
28   be served by hearing the motions of both defendants on the same day.
                                                       1
 1   to the motion has not been timely filed by that party.” In addition, Local Rule 230(j) provides
 2   that failure to appear may be deemed withdrawal of opposition to the motion or may result in
 3   sanctions. Finally, Local Rule 110 provides that failure to comply with the Local Rules “may be
 4   grounds for imposition of any and all sanctions authorized by statute or Rule or within the
 5   inherent power of the Court.”
 6          Good cause appearing, IT IS HEREBY ORDERED that:
 7              1. The motion hearing date of December 19, 2018 is CONTINUED to January 16,
 8                  2019, at 10:00 a.m. in Courtroom No. 26;
 9              2. Defendant’s reply brief is due no later than January 9, 2019.
10   DATED: December 7, 2018
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
